Citation Nr: 1642381	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-13 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1969 to January 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for bilateral hearing loss and tinnitus.  In December 2011, the Veteran filed a Notice of Disagreement (NOD).  In April 2013, the RO furnished the Veteran a Statement of the Case.  In May 2013, the Veteran filed a Substantive Appeal (VA Form 9).

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing has been prepared and associated with the evidence of record.

The issues being appealed were processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file shows that the documents are either duplicative of the VBMS file or irrelevant to the issues on appeal.

The issues being appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claims is warranted.

Upon review, the service personnel records reveal that the Veteran received the Bronze Star with "V" Device (for heroism), and thus establishes his exposure to hazardous noise levels while on active duty.  See June 1971 Department of the Army, Award of the Bronze Star for Heroism (detailing the accounts of the Veteran's engagement in combat in the Republic of Vietnam).

The Veteran was afforded a VA examination in September 2011 with addendum opinions in November 2011 and April 2013.  On examination, the Veteran was diagnosed with bilateral conductive hearing loss and a chronic middle ear condition, to include otitis media.  Further, a review of the April 2013 addendum report reflects that the examiner opined that the Veteran's otitis was a pre-service chronic middle ear condition, which may have contributed to the low frequency conductive hearing loss, but that noise exposure had not affected the Veteran's hearing in either ear during service.  Further, the examiner opined that the Veteran's tinnitus was secondary to his hearing loss.

Notably, however, the April 2013 addendum report also contains comments by the VA examiner, which appear to reasonably raise the issue of entitlement to service connection for a chronic middle ear condition, to include otitis media, which has not yet been adjudicated by the AOJ.

In this context, the Veteran's March 1969 pre-induction examination reflects not only defective hearing and hearing loss in the right ear for VA purposes, but also "TM's scarred-no perf."  The April 2013 VA examiner noted that this meant that the Veteran's tympanic membranes were scarred upon entrance without perforation of his ear drums.  The Veteran reported on his March 1969 Report of Medical History, that he had a history of ear, nose and throat problems as well as running ears and ear infections.  In a July 1969 service treatment entry it is recorded that the Veteran suffered from "chronic otitis med," which the Veteran reported he had suffered from for the prior three years.  In addition, the entry reflects a questionable "old perf" with the recommendation to see an ear, nose and throat (ENT) physician.  A July 1971 treatment entry reflects the Veteran's complaints of an infected ear.  The entry also reflects the Veteran's "old scarred TM's" and found "some fluid"; the impression was that of "serious otitis."  Upon the Veteran's separation from service, his December 1971 audiometer results at separation examination indicate threshold shifts in his hearing, when compared against those recorded at pre-induction; although, none of the thresholds at separation were considered disabling for VA purposes and there is no mention of any middle ear condition. 

Post service records include an April 1976 audiogram which reflects that the Veteran had normal hearing in the right ear and mild low frequency hearing loss in the left ear.  Private medical records reflect that the Veteran had a chronic and bilateral middle ear condition which was treated from 1996 through 2011, including bilateral tympanoplasty, mastoidectomy, and cholesteatoma.  An October 2010 audiogram revealed conductive hearing loss.  The Veteran reported that he had a history of ear infections in both ears throughout his childhood and that he was exposed to excessive noise in the military due to heavy equipment and explosions while he was stationed in Vietnam.  Finally the Veteran reported working in a factory and as a farm hand post service.  

The April 2013 VA examiner noted that based on the Veteran's medical and reported history, that his otitis media was a pre-service chronic middle ear condition, but that there was no evidence that it was aggravated beyond its normal progression in the right ear as a result of military service.  Further, the examiner noted that whether chronic otitis in the left ear was aggravated beyond normal progression during service, or whether it would have progressed anyway as it did, was not a question that she could answer but rather should be addressed to an Otologist or ENT physician.  Therefore, on remand the AOJ should afford the Veteran an examination with an Otologist or ENT physician to determine the nature, extent, and etiology of his chronic middle ear condition, to include otitis media. 

Furthermore, as the April 2013 VA examiner commented that otitis may have caused the Veteran's conductive hearing loss, the resolution of the un-adjudicated claim of entitlement to service connection for a chronic middle ear condition, to include otitis media, could martially affect the outcome of the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Under these circumstances, the Board finds that these issues are inextricably intertwined, and thus a decision at this time with respect to the claims of entitlement to service connection for bilateral hearing loss and tinnitus would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

The Board regrets the delay associated with this REMAND; however, the Board believes it is necessary to ensure that the Veteran is afforded adequate consideration with regard to his claims.  

Accordingly, the case is REMANDED for the following actions:

1. With respect to the issue of entitlement to service connection for a chronic middle ear condition, to include otitis media, send the Veteran and his representative a letter that complies with the notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).

2. After associating with the claims file all available records and/or responses received (if any) pursuant to the notice provided above, schedule the Veteran for a VA examination with either an Otologist or ENT physician to determine the nature, extent and etiology of any chronic middle ear condition, to include otitis media.  The claims file and a copy of this Remand must be made available to and reviewed by the physician in conjunction with the examination.  The physician should note in the examination report that the claims file and the Remand have been reviewed.  All necessary tests and studies should be conducted.

The physician is asked to answer the following:

a) Is it clear and unmistakable that a chronic middle ear condition, to include otitis media, existed prior to the Veteran's entry into active duty (in May 1969)?

b) If the answer to "a" is "yes," is it clear and unmistakable that the pre-existing chronic middle ear condition, to include otitis media, did NOT progress at an abnormally high rate due to or as a result of the Veteran's exposure to hazardous noise levels while on active duty?

In making this assessment, the physician is asked to specify:

(1) Whether the Veteran experienced temporary or intermittent flare-ups of symptoms of his chronic middle ear condition, to include otitis media, during active duty, due to or as a result of his exposure to hazardous noise levels while on active duty, based on a review of the Veteran's medical history noted before, during and after his military service; or,

(2) Whether the Veteran developed a permanent worsening of the underlying pathology of his chronic middle ear condition, to include otitis media, due to or as a result of his exposure to hazardous noise levels while on active duty, based on a review of the Veteran's medical history noted before, during, and after his military service.  If so, was this permanent worsening of the underlying pathology of the chronic middle ear condition, to include otitis media, due to the natural progress of the condition?

c) If it is not clear and unmistakable that a chronic middle ear condition, to include the otitis media, existed prior to service, did the Veteran's in-service exposure to hazardous noise levels cause any inner ear damage that has resulted in, or is related to, any chronic middle ear condition, to include otitis media, that the Veteran now has?

Complete, clearly-stated rationale for the conclusions reached must be provided.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the issue of entitlement to service connection for a chronic middle ear condition, to include otitis media, in light of the pertinent evidence and legal authority.  If the determination is adverse to the Veteran, he and his representative should be provided written notice of the adverse action and of the Veteran's right to appeal.  (NOTE: If the Veteran initiates an appeal and, following issuance of a Statement of the Case, completes the appeal, then the issue of entitlement to service connection for a chronic middle ear condition, to include otitis media, should to be returned to the Board.)

4. If service connection for a chronic middle ear condition, to include otitis media, is awarded, then the AOJ should again review the issues of entitlement to service connection for bilateral hearing loss and tinnitus, to include on a secondary basis.

5. If the benefits sought on appeal are not granted to the Veteran's satisfaction, and/or if a timely notice of disagreement is received with respect to any other matter, including any additional issue raised on behalf of the Veteran, the AOJ should issue an appropriate statement of the case and/or supplemental statement of the case.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate review (on those issues in which an appeal has been perfected), if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




